354 F.2d 238
In the Matter of HYDROCARBON CHEMICALS, INC., and Its Subsidiaries Berkeley Shore Estates, Myspec Container Corporation, Burlington Development Company, Inc., Hydrocarbon Realty Development Co., Inc., Lanoka Investment Corp., and Lanoka Harbor Land Company, Inc., All New Jersey Corporations, Debtors,Eastern Finance Corporation, Appellant.
No. 15356.
United States Court of Appeals Third Circuit.
Argued December 7, 1965.
Decided December 21, 1965.

Appeal from the United States District Court for the District of New Jersey; James A. Coolahan, Judge.
Felix Rospond, Irvington, N. J. (Rospond & Rospond, Irvington, N. J., on the brief), for appellant.
Richard V. Bandler, Asst. Regional Administrator, Securities and Exchange Commission, New York City (Philip A. Loomis, Jr., Gen. Counsel, David Ferber, Sol., Richard M. Phillips, Sp. Counsel, Gus J. Bennett, Atty., Securities and Exchange Commission, Washington, D. C., on the brief), for Securities and Exchange Commission.
Before KALODNER, Chief Judge, and MARIS and FORMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The District Court's Order Disallowing Priority Payment and Allowing General Claim to Eastern Finance Corporation will be affirmed for the reasons so well stated in the Opinion of Judge Coolahan.